Citation Nr: 0613973	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear 
sensorineural hearing loss, to include as secondary to 
service-connected left ear tympanic membrane perforation.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected left ear tympanic 
membrane perforation.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from January 1951 to 
December 1952.  

VA is required to notify the veteran of: (1) the information 
and evidence that is needed to substantiate and complete his 
claim; (2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The veteran has not yet been provided 
with a notice letter specifically addressing the fourth 
element and this should be done in order to ensure compliance 
with VA's duty to notify.

The veteran is seeking service connection for left ear 
hearing loss and tinnitus.  The veteran originally filed a 
claim for service connection for hearing loss on a VA Form 8-
256 in July 1955.  On that claims form he noted that he 
sought treatment for a left ear condition at two places: (1) 
the Clinica Nuestra Señora de la Guadalupe in Hato Roy, 
Puerto Rico in 1954 and (2) the Medical Division of the VA 
Center in San Juan, Puerto Rico in 1955.  Nothing in the 
claims file indicates that these records were ever requested 
or obtained by the RO.  This should be done, as the records 
potentially may reflect complaints or diagnoses of hearing 
loss and/or tinnitus.

The veteran submitted private medical records regarding his 
hearing loss in December 2005 after the case had been 
certified for appeal to the Board.  The RO has not had the 
opportunity to review this additional evidence.

Accordingly, the Board remands this case to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1. Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claims, what information and evidence 
VA will seek to provide, and what 
information and evidence he is expected to 
provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claim.

2.  With any needed assistance from the 
veteran, attempt to obtain records of 
treatment for left ear symptoms at the 
Clinica Nuestra Señora de la Guadalupe in 
Hato Roy, Puerto Rico and the Medical 
Division of the VA Center in San Juan, 
Puerto Rico in 1955.  If these records 
cannot be obtained, verify the reasons in 
writing in the claims file.

3.  Thereafter, reconsider the claims for 
service connection for hearing loss and 
tinnitus to include consideration of the 
medical records submitted by the veteran 
in December 2005.  If they remain denied, 
provide the veteran and his representative 
with a supplemental statement of the case  
and allow appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

